Case 6:20-cr-00034-CEM-EJK Document 43 Filed 06/23/20 Page 1 of 2 PageID 213




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


UNITED STATES OF AMERICA

v.                                                          Case No: 6:20-cr-34-Orl-41EJK

CARL STUART FAREY
                                             /

                                             ORDER

       THIS CAUSE is before the Court upon the Application for, and Factual Allegations in

Support of Judicial Order of Removal (“Application,” Doc. 42) filed by the United States on June

22, 2020. Upon the statement and consent of Defendant Carl Stuart Farey and upon all prior

proceedings and submissions in this matter, the Court finds as follows:

           1. Defendant is not a citizen or national of the United States.

           2. Defendant is a native of the United Kingdom and a citizen of the United Kingdom.

           3. Defendant was admitted to the United States as a legal permanent resident alien at

               the Orlando International Airport in Orlando, Florida, on or about September 17,

               2013.

           4. Defendant was convicted in the United States District Court, Middle District of

               Florida of Counts One and Two of the Information (Doc. 10), charging visa fraud

               in violation of 18 U.S.C. § 1546(a).

           5. The maximum term of imprisonment for a violation of 18 U.S.C. § 1546(a) is ten

               years’ imprisonment. Given that Defendant pleaded guilty pursuant to a plea

               agreement as to Counts One and Two of the Information, the maximum term of

               imprisonment is ten years.




                                            Page 1 of 2
Case 6:20-cr-00034-CEM-EJK Document 43 Filed 06/23/20 Page 2 of 2 PageID 214




           6. Defendant is subject to removal from the United States pursuant to 8 U.S.C. §

              1227(a)(2)(A)(ii), as an alien who has been convicted of two or more crimes

              involving moral turpitude after admission.

           7. Defendant waived his right to notice and a hearing under Section 238(c) of the

              Immigration and Nationality Act (“INA”), 8 U.S.C. § 1228(c).

           8. Defendant waived the opportunity to pursue any and all forms of relief and

              protection from removal.

       It is therefore ORDERED and ADJUDGED that pursuant to Section 238(c) of the INA,

8 U.S.C. § 1228(c), Defendant is hereby ordered removed from the United States to the United

Kingdom upon completion of his term of incarceration.

       DONE and ORDERED in Orlando, Florida on June 23, 2020.




Copies furnished to:

Counsel of Record




                                         Page 2 of 2
